Case: 3:18-cv-00282-WHR-SLO Doc #: 22 Filed: 05/26/20 Page: 1 of 2 PAGEID #: 2451




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

 LESLIE R. MEFFORD,                        : Case No. 3:18-cv-282
                                           :
        Plaintiff,                         : District Judge Walter H. Rice
                                           : Magistrate Judge Sharon L. Ovington
 vs.                                       :
                                           :
 COMMISSIONER OF THE SOCIAL                :
 SECURITY ADMINISTRATION,                  :
                                           :
        Defendant.                         :


                                DECISION AND ENTRY


       This case is before the Court on the parties’ Joint Motion for an Award of

 Attorney’s Fees under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

 (Doc. #21). Specifically, the parties stipulate to an award to Plaintiff of attorney fees

 in the amount of $4,800.00, and no costs, in full satisfaction and settlement of any and

 all claims Plaintiff may have under the EAJA in the above case. Prior to Plaintiff

 filing an EAJA petition, the parties jointly reached a resolution to settle EAJA fees in

 this case. Their Stipulation represents a compromise on disputed positions and is not

 intended to set precedent for, or a representation of, any specific hourly rate or total

 number of hours.

       The award of attorney fees will satisfy all of Plaintiff’s claims for fees, costs, and

expenses under 28 U.S.C. § 2412 in this case. Any fees paid belong to Plaintiff, and not

her attorney, and can be offset to satisfy pre-existing debt that Plaintiff owes the United
Case: 3:18-cv-00282-WHR-SLO Doc #: 22 Filed: 05/26/20 Page: 2 of 2 PAGEID #: 2452




States under Astrue v. Ratliff, 560 U.S. 586 (2010).

        After the Court enters this award, if counsel for the parties can verify that

 Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

 award be made payable to Plaintiff’s attorney pursuant to the EAJA assignment duly

 signed by Plaintiff and counsel.

                        IT IS THEREFORE ORDERED THAT:

       1.      The Parties’ Joint Motion for an Award of Attorney’s Fees
               under the Equal Access to Justice Act (Doc. #21) is accepted
               and Defendant shall pay Plaintiff’s attorney fees, costs, and
               expenses in the total amount of $4,800.00;

       2.      Counsel for the parties shall verify, within thirty days of this
               Decision and Entry, whether or not Plaintiff owes a pre-
               existing debt to the United States subject to offset. If no such
               pre-existing debt exists, Defendant shall pay the EAJA award
               directly to Plaintiff’s counsel pursuant to the EAJA assignment
               signed by Plaintiff and counsel; and

       3.      The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.
  05/26/2020
                                                  Walter H. Rice
                                                  United States District Judge




                                              2
